DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "near-field" in claims 1 and 12 is a relative term which renders the claim indefinite.  The term "near-field” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, any range-gated echo signal has been interpreted as a near-field rage-gate. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Swan et al. (US 20100160780 A1), hereinafter Swan in view of Takeuchi (US 5840033 A).
Regarding claim 1,
Swan teaches an ultrasound system (at least fig. 1) adapted to perform therapy on the head of a subject (at least fig. 4 (100) and corresponding disclosure) comprising: 
An array of transducer elements (at least fig. 4 (10a/10b) and corresponding disclosure), configured to acoustically couple to the head of the subject (100) and adapted to transmit therapeutic ultrasonic energy (at least figs. 4 (110 or 112) and corresponding disclosure) toward a therapy site (at least fig. 6D (302) and corresponding disclosure) in the head of the subject (100).
A motion detecting transducer (at least fig. 4 (10a or 10b) and corresponding disclosure) configured to receive echo signals ([0014] which discloses transducer arrays provided for transmitting and receiving echo information) from the head of the subject (100) as a transmit beam (at least fig.  4 (110 and 112) and corresponding disclosure) passes through bone (at least fig. 4 (100) and 
A processor (at least fig. 1 (54) and corresponding disclosure) configured to analyze the echo signals received at the first and second times to determine whether transducer motion has occurred from the first time to the second time ([0033] which discloses movement of the headset (and thus the transducer) can cause global changes and the processor 54 performs image analysis of temporally different images received from transducer (10a/10b) to detect changes in global alignment. Examiner notes the echo signals are necessarily analyzed in the image analysis).

Swan fails to explicitly teach wherein the echo signals are near-field range-gated echo signals.
Takeuchi, in a similar field of endeavoring involving ultrasound imaging teaches, near-field range-gated echo signals to produce ultrasound images (Abstract which discloses range gating the received signals in the depth direction. Fig. 4 depicts the range gate which appears to be in a near-field with respect to the remaining depth of reflective points)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Swan to include near-field range-gated echo signals as taught by Takeuchi in order to compare images from a desired depth. Such a modification amounts to merely a simple substitution of one known echo signal for another rendering the claim obvious. 

Regarding claim 2,
Swan, as modified, teaches the elements of claim 1 as previously stated. Swan further discloses wherein the processor further comprises a motion detecting circuit configured to analyze the echo signals received at the first and second times by comparison or correlation (at least fig. 7 (84) and 

Regarding claim 3,
Swan, as modified, teaches the elements of claim 2 as previously stated. Swan further discloses wherein the motion detecting transducer (10a/10b) further comprises an element of the array of transducer elements adapted to transmit therapeutic ultrasonic energy (10a/10b). 

Regarding claim 4,
Swan, as modified, teaches the elements of claim 3 as previously stated. Swan further discloses wherein the motion detecting transducer (10a/10b) comprises a plurality of transducer elements (at least fig. 4).

Regarding claim 5,
Swan, as modified, teaches the elements of claim 2 as previously stated. Swan further discloses further comprising a storage device (at least fig. 1 (30) and corresponding disclosure) configured to store echo signals received by the motion detecting transducer ([0017] which discloses image processor for temporary storage. Examiner notes the images (and thus the echo signals) from the motion detecting transducer would be stored in the image processor).

Regarding claim 7,
Swan, as modified, teaches the elements of claim 5 as previously stated. Swan further teaches wherein the storage device (30) comprises a memory (Examiner notes in order to provide temporary storage a memory is required)

	Regarding claim 9,
	Swan, as modified, teaches the elements of claim 1 as previously stated. Swan further discloses further comprising a fundamental/harmonic signal separator (at least fig. 1 (22) and corresponding disclosure) configured to produce fundamental frequency signals from the echo signals received by the motion detecting transducer ([0016]). 

	Regarding claim 10,
	Swan, as modified, teaches the elements of claim 1 as previously stated. Swan further discloses further comprising a headset (at least fig. 2A (200) and corresponding disclosure) configured to maintain the array of transducer elements and the motion detecting transducer in acoustically coupled contact with the head of the subject ([0019])

Regarding claim 11,
Swan, as modified, teaches the elements of claim 1 as previously stated. Swan further discloses wherein the motion detecting circuit is further configured to produce an alert in response to a determination that transducer motion has occurred ([0033] which discloses movement of the headset will result in a global change in correlation which can alert medical personnel to adjust the headset). 
	Regarding claim 12,
Swan, as modified, teaches a system for monitoring the stability of a headset containing a therapy transducer and a motion detecting transducer on the head of a subject comprising: 
A processing unit (at least fig. 1 (14, 22, 24, 26, and 54) and corresponding disclosure)

Receive echo signals reflected from the head as a transmit beam (at least fig. 4 (110 and 112) and corresponding disclosure passes through bone (at least fig. 4 (100) and corresponding disclosure) a first time and a second time ([0031] which discloses successive or temporally different images thus reception would occur at a first and second time);
Filter time-varying signals to remove the time-varying signals from the echo signals (at least fig. 1 (22) and (26) and corresponding disclosure. [0016]-[0017] which discloses separating linear and non-linear (i.e. time-varying) signals and structural images are formed in the B-mode processor and thus the time-varying (i.e. motion) signals are filtered and removed from the echo signals in  the B mode processor) , thereby providing a first signal signature corresponding to the first time and a second signal signature corresponding to the second time (Examiner notes the B-mode processor would necessarily provide a first signature (i.e. image data) and a second signature (i.e. image data) corresponding to the first and second times respectively for the successive images); and 
Analyze the first and second signal signatures to determine if transducer motion has occurred (([0033] which discloses movement of the headset (and thus the transducer) can cause global changes and the processor 54 performs image analysis of temporally different images (from transducers 10a/10b) to detect changes in global alignment. Examiner notes the signatures are necessarily analyzed in the image analysis since the B-mode processor feeds into the processor 54). 

Swan fails to explicitly teach range-gating over a selected near-field depth of field.
Takeuchi, in a similar field of endeavoring involving ultrasound imaging teaches, near-field range-gating echo signals over a selected near-field depth of field to produce ultrasound images 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Swan to include near-field range-gated echo signals as taught by Takeuchi in order to compare images from a desired depth. Such a modification amounts to merely a simple substitution of one known echo signal for another rendering the claim obvious. 

Regarding claim 13,
Swan, as modified, teaches the elements of claim 12 as previously stated. Swan further discloses wherein the processor further comprises a motion detecting circuit configured to analyze the echo signals received at the first and second times by comparison or correlation (at least fig. 7 (84) and corresponding disclosure and [0033] which discloses image comparison and a global change in correlation is used to determine movement of the headset).

Regarding claim 14,
Swan, as modified, teaches the elements of claim 13 as previously stated. Swan further discloses wherein execution of the stored instructions further causes the processing unit to receive echo signals during ultrasound therapy ([0028] which discloses transmission imaging which is transmitting ultrasound (i.e. therapy) from one transducer array while receiving the remaining ultrasonic energy at the other array).

Regarding claim 15,
Swan, as modified, teaches the elements of claim 13 as previously stated. Swan further discloses wherein execution of the stored instructions further cause the processing unit to issue an alert if .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Swan and Takeuchi as applied to claim 5 above and further in view of Haider et al. (US 20100152587 A1), hereinafter Haider .
Regarding claim 6,
Swan teaches the elements of claim 5 as previously stated. Swan fails to explicitly teach further comprising a sampling circuit configured to produce analog signal samples of the echo signals receive by the motion detecting transducer.
Haider, in a similar field of endeavor involving ultrasonic imaging, teaches a sampling circuit (at least fig. 6 (76) and corresponding disclosure) configured to produce analog signal samples of the echo signals received by a transducer ([0034] which discloses the sampling circuit 76 receives waveform data and is an analog storage device. Examiner notes the sampling circuit would necessarily produce an analog signal sample in order to store the analog signals),
Wherein the analog signal sample are stored by a storage device (at least fig. 6 (76) and corresponding disclosure).
It would have been obvious to a person having ordinary skill in the art to have modified the system of Swan to include a sampling circuit as taught by Haider in order to process and store the received signals accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 


Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Swan and Takeuchi as applied to claim 7 above and further in view of Blalock (US 20140276075 A1).
Regarding claim 8,
Swan, as modified, teaches the elements of claim 7 as previously stated. Swan, as currently modified fails to explicitly teach a sampling circuit configured to produce digital signal samples.
Blalock further teaches further comprising a sampling circuit (at least fig. 2 (162 and 164) and corresponding disclosure) configured to produce digital signal samples (output from 164) of an echo signal received by a transducer (at least fig. 2 (122) and corresponding disclosure), 
Wherein the digital signal samples are stored by a memory (166). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Swan, as currently modified, to include a sampling circuit as taught by Blalock in order to process the received signals accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143)


Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot in view of the new ground of rejection necessitated by amendment.
Regarding arguments with respect to claim 12, Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive. For example, applicant argues “the system of claim 12 filters time-varying signals to remove them from the echo signals, thereby eliminating these sources of contamination from the signal signatures used to detect transducer motion. No such filtering is shown or suggested in swan, which, to the contrary, relies on localized flow change as stated in paragraph [0033]” (REMARKS pg. 9). Examiner respectfully disagrees in that separator 22 separates linear and non-linear signals (i.e. time-varying signals) and the B-mode image processor would provide images of only 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793